Citation Nr: 1436935	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  12-18 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a back disorder, to include thoracolumbar degenerative disc disease, spinal stenosis, and radiculitis.


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and W.T.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel







INTRODUCTION

The Veteran had verified active military service from June 1944 to June 1946, October 1947 to November 1950, and from August 1956 to July 1962.  Various rating decisions show service until June 1968.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Louisville, Kentucky.  In pertinent part, service connection for "degenerative disc disease (claimed as back injury)" was denied.  

In January 2013, the Veteran and witnesses testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This matter was previously before the Board in February and September 2013 and was remanded on each occasion for further development.  It has now returned to the Board for further appellate consideration.

The Board again notes that the Veteran's initial claim was for service connection was adjudicated by the RO in June 2011 as one for degenerative disc disease.  The medical evidence of record indicates that the Veteran also has diagnoses of spinal stenosis (2011) and radiculitis (2013).  The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Thus, the Board has recharacterized the claim as entitlement to service connection for a back disorder, to include thoracolumbar degenerative disc disease, spinal stenosis, and radiculitis, as styled on the title page. 





As part of the September 2013 remand, an addendum opinion was to be obtained concerning the instant claim.  In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers upon the veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order.  Moreover, the Court further held that the Board itself errs when it fails to ensure compliance with the terms of its remand.  Id.  The development ordered by the Board in September 2013, as discussed below, was not successfully completed.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim for service connection for a back disorder, to include thoracolumbar degenerative disc disease, spinal stenosis, and radiculitis.  Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.

The Veteran has, as discussed below, several back-related diagnosed disorders.  He contends that he injured his back in Korea and that his current problems are due to his active service.



In addition to the facts set out below, the factual background of this case is comprehensively addressed in the September 2013 remand.  At that time, the Board determined that the provided rationale of the March 2013 examiner - who opined that it was less likely as not that the Veteran's current condition (degenerative disc disease) was related to his military service - was inadequate because it did not discuss whether the Veteran's intermittent lumbar strain in service was as likely as not the cause of his current degenerative disc disease.  In other words, the Board stated, is it as likely as not that the Veteran's intermittent acute lumbar strain in service started the process, or contributed to the development, of his degenerative disc disease.  In providing an opinion, the clinician was asked to consider the Veteran's complaints in service, his post service occupation, the clinical records in evidence, and the Veteran's age with regard to the severity of his degenerative disc disease.  An addendum to the March 2013 VA medical opinion was deemed necessary.  

In an October 2013 addendum opinion, a VA nurse practitioner who did not examine the Veteran in March 2013 observed that there was evidence of complaints of back pain at the time of the Veteran's 1968 service retirement examination.  Later examination showed intermittent acute lumbosacral strain.  It was also noted that in 1998 the Veteran complained of a "big problem" with his back.  The reporting nurse practitioner, in discussing X-ray findings from 2011, which showed multilevel degenerative disc disease, commented that these findings were dated more than 40 years after the Veteran's service discharge.  She noted that degenerative disc disease was part of the natural aging process, and that it was less likely as not that the degenerative disc disease was related to the in-service lumbar strain.  While the opining nurse practitioner did refer to the March 1968 in-service medical record, she did not address the Veteran's age with relation to the severity of his degenerative disc disease, his post-service employment as a builder, and testimony that the Veteran has had intermittent back complaints throughout the years since service.  Thus, the opinion was not responsive to the Board remand and another opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Stegall.


As noted, the Veteran, in addition to degenerative disc disease of the lumber spine, in the course of his appeal, has been diagnosed with other back-related disorders.  To this, in an April 2011 private medical record a diagnosis of spinal stenosis is provided.  Also, a June 2013 VA outpatient treatment record includes a diagnosis of chronic low back pain with radiculitis to bilateral lower extremities.  A June 2014 VA outpatient treatment record includes a diagnosis of chronic low back pain, due to spinal stenosis, symptoms controlled.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims folder to either the VA physician who conducted the March 2013 VA examination or the VA nurse practitioner who supplied the October 2013 addendum report to obtain another addendum to the provided opinion.  If either provider is unavailable or determines that an addendum cannot be provided without an examination, the Veteran should be scheduled for the appropriate examination.  The claims folder should be made available to the examiner for review before the examination.

Based on the review of the record, or examination if necessary, the examiner should answer the following questions: 

Is it at least as likely as not (50 percent of higher degree of probability) that the Veteran's diagnosed degenerative disc disease, spinal stenosis, and/or radiculitis is causally related to, or aggravated by active service?  Any opinion expressed should be accompanied by a complete rationale, and should include consideration of the entire electronic claims file, to include a.)  the March 1968 consultation record which notes a reported history of four years of intermittent back pain, and an impression of acute intermittent mild lumbosacral strain, b.) the Veteran's age with relation to the severity of his degenerative disc disease, c) the Veteran's post-service employment as a builder, and d) the testimony that the Veteran has had intermittent back complaints throughout the years since service, with it becoming a "big problem" in approximately 1998.  The provider of the opinion should discuss whether it is at least as likely as not that the Veteran's intermittent acute lumbar strain in service started the process, or contributed to the development, of the Veteran's degenerative disc disease, spinal stenosis, and/or radiculitis?

A complete rationale should be for provided for any provided opinion.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  To help avoid future remand, ensure that the required actions have been accomplished in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall.





3.  After completing the required actions, and after conducting any additional development deemed necessary, the RO/AMC should readjudicate the Veteran's service connection claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case and given an opportunity to respond.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The purpose of this REMAND is to ensure due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  No action is required on his part until he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



